August 29, 2013 United States Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Mr. William H. Thompson Ms. Yolanda Goubadia Re: Bio Matrix Scientific Group, Inc. Amendment No 3 to Form 10-K for the fiscal year ended September 30, 2012 Amendment No 2 to Form 10-Q for the quartersended: December 31, 2012 March 31, 2013 Response dated July 31, 2013 File No: 0-32201 Dear Mr. Thompson and Ms. Goubadia: Bio Matrix Scientific Group, Inc. (The "Company") will be responding to the comments of the Staff (the “Staff”) as set forth in its letter datedAugust 20, 2013(the “Comment Letter”) relating to the abovementioned Exchange Act filings made byBio-Matrix Scientific Group, Inc. (The "Company") on or before September 9, 2013. The Company acknowledges that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by Thank you for your kind assistance and the courtesies that you have extended to assist us in fulfilling our obligations under the Securities and ExchangeAct of 1934. If, at any time, you have any further questions, please let us know. Sincerely, /s/ David R. Koos David R. Koos, Chairman & CEO
